DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the instant application.

Claim Objections
Claim 12 is objected to because of the following informalities: “are overlap” is grammatically incorrect.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrally formed hooks [[are]] overlap the longitudinal axis”, as detailed in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WIPO Patent Publication 2019/145647 to Bosser.

In regards to claim 1, Swedberg discloses an absorbent article (10) comprising: a chassis (20, Para. 206) comprising a topsheet (30), a backsheet (20, Para. 206), and an absorbent core (40) disposed between the topsheet and backsheet (Para. 206);
a first waist region (150), a second waist region (160) and a crotch region (170) disposed between the first and second waist region (Fig. 1b); and
a fastening system (51a, 52) comprising a fastening component (51a) disposed on a garment-facing surface of the article (see Fig. 1a, 1b ele. corresponding to 51a on 13a - the garment facing side is interpreted to be the side of the embodiment facing away from the wearer or opposite to where the wearer would be during use. If 11a and 13a are operably engaged with one another, the element 13a would be facing the part of the garment (180) that 11a is disposed on rather than facing the wearer making the element garment-facing).
Swedberg does not disclose the fastening component to comprise hooks integrally formed from a portion of the chassis.
However, Bosser teaches of a fastening component comprising hooks integrally formed from a portion of a topsheet which is a portion of the chassis (Pg. 12, Lines 36-40).
Swedberg and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of Swedberg to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).

In regards to claim 2, Swedberg discloses an absorbent article wherein the absorbent article is selected from the group consisting of a feminine hygiene garments, diaper holders, absorbent inserts, pant-type diapers and incontinence briefs. (Para. 1 Relates to a diaper)

In regards to claim 4, Swedberg discloses an absorbent article further comprising a receiving component (6) operatively engageable with the fastening component (Para. 59, 64), wherein the fastening component (6) is positioned a first longitudinal position (Fig. 1b, ele. 51a on region 160) and the receiving component (52) is disposed at a second longitudinal position (Fig. 1b, ele. 52 on region 150) such that the article may be wrapped and secured in a longitudinal direction (Fig. 1a, 2a).

In regards to claim 5, Swedberg discloses an absorbent article further comprising a secondary fastening system (Fig. 2a ele. 51, 52a), having a secondary fastening component (Fig. 1b, 2a ele. 51) disposed in one of the first or second waist region (150, or 160), and a secondary receiving component (Fig. 1b, 2a medial ele. 52a) disposed in another of the first or second waist region (150 or 160) and operatively engageable with the secondary fastening component (Para. 117).

In regards to claim 6, Swedberg does not disclose an absorbent article wherein the secondary fastening component is integral with the chassis, an ear and/or a waist feature.
However, Bosser teaches of a fastening component comprising hooks integrally formed from a portion of a sheet material (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.

In regards to claim 7, Swedberg does not disclose an absorbent article wherein the secondary receiving component is integral with the chassis, an ear and/or a waist feature.
However, Bosser teaches the integral formation of hooks and also loop counterparts (Pg. 1, line 12) on a sheet material of absorbent articles, (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.

In regards to claim 9, Swedberg discloses an absorbent article further comprising a secondary fastening system (51, 52a) comprising a secondary fastening component (51) disposed on a wearer-facing side of the article (Fig. 1a, 1b).

In regards to claim 11, Swedberg discloses an absorbent article wherein at least some of the  hooks are disposed laterally outboard of the longitudinal axis (Fig. 1b).
Swedberg does not disclose the hooks to be integrally formed.
However, However, Bosser teaches of a fastening component comprising hooks integrally formed from a portion of a sheet material which could be a topsheet (Pg. 12, Lines 36-40).

In regards to claim 13, Swedberg discloses an absorbent article comprising: a chassis (20, Para. 206) comprising a topsheet (30), a backsheet (20, Para. 206), and an absorbent core (40) disposed between the topsheet and backsheet (Para. 206); 
a first waist region (150), a second waist region (160) and a crotch region (170) disposed between the first and second waist region (Fig. 1b); and 
a fastening system (51a, 52) comprising a fastening component (51a) disposed on a wearer-facing surface of the article (Fig. 1a, 1b), wherein the fastening component (51a). 
Swedberg does not disclose the fastening component to comprise hooks integrally formed from a portion of the chassis.
However, Bosser teaches of a fastening component comprising hooks integrally formed from a portion of a sheet material (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.
Swedberg and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of Swedberg to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).

In regards to claim 14, Swedberg discloses an absorbent article further comprising a receiving component (52) operatively engageable with the fastening component (51a) (Para. 59, 64), wherein the fastening component (51a) is positioned a first longitudinal position (160) and the receiving component (52) is disposed at a second longitudinal position (150) such that the article may be wrapped and secured in a longitudinal direction. (Fig. 1a, 2a)

In regards to claim 15, Swedberg discloses an absorbent article further comprising a secondary fastening system (51, 52a), having a secondary fastening component (51) disposed in one of the first or second waist region (150) and a secondary receiving component (52a) disposed in another of the first or second waist region (160) and operatively engageable with the secondary fastening component (Para. 59, 64).

In regards to claim 16, Swedberg does not disclose an absorbent article wherein the secondary fastening component is integral with the chassis, an ear and/or a waist feature. 
However, Bosser teaches of a fastening component comprising hooks integrally formed from a portion of a sheet material which could be a topsheet (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.

In regards to claim 17, Swedberg does not disclose an absorbent article wherein the secondary receiving component is integral with the chassis, an ear and/or a waist feature.
However, Bosser teaches the integral formation of hooks and also loop counterparts (Pg. 1, line 12) on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.

In regards to claim 19, Swedberg discloses an absorbent article wherein at least some of the integrally formed hooks (51, 51a) are disposed laterally outboard of the longitudinal axis (see Fig. 1b).

In regards to claim 20, Swedberg discloses an absorbent article wherein the absorbent article is selected from the group consisting of a feminine hygiene garments, diaper holders, absorbent inserts, pant-type diapers and incontinence briefs (Para. 1 relates to a diaper).

Claims 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) as applied to claim 1 above in view of WIPO Patent Publication 2019/145647 to Bosser further in view of U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”).
In regards to claim 3, Swedberg does not disclose an absorbent article wherein the fastening component is at least partially disposed in the crotch region.
However, Chester teaches an absorbent article wherein the fastening component (82, Para. 104) is at least partially disposed in the crotch region (Fig. 3). The fastening component of Chester is located in the same proximate region as element 112 in Fig. 2 of the instant application.
Swedberg and Chester are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art to have combined Swedberg and Chester to move the fastening component from the ear as taught in Swedberg to the crotch region as claimed by Chester using known methods, and that in combination, each element merely performs the same function as it does separately. The fastening component as taught in Swedberg “mechanically [interconnect] an outer longitudinal edge surface portion of one body portion of the article to another outer longitudinal edge surface portion of another body portion” (Para. 18, Swedberg) just as in Chester where “the fastening system interconnects the front waist region 52a and the back-waist region 52b” (Para. 103, Chester).

In regards to claim 10, Swedberg does not disclose an absorbent article comprising at least one component having at least about 10% bio-based content.
However, Chester teaches an absorbent article comprising at least one component having at least about 10% bio-based content (Para. 34).
Swedberg and Chester are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Swedberg to be at least 10% bio-based as taught by Chester as it would be “environmentally friendly and sustainable" (Para. 4).

In regards to claim 12, Swedberg does not disclose an absorbent article wherein at least some of the integrally formed hooks are overlap the longitudinal axis.
However, Chester teaches at least some of the integrally formed hooks (82) are overlap the longitudinal axis (Fig. 3).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) as applied to claim 1 and 13 above, and further in view of WIPO Publication 2011/129097 to Miyake et al. (hereinafter “Miyake”).

In regards to claim 8, Swedberg further discloses an absorbent article wherein the secondary fastening component comprises a plurality of hooks (Para. 61).
Swedberg does not disclose an absorbent article wherein the hooks in the fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality, wherein the first and second directionality differ.
However, Miyake teaches an absorbent article wherein the hooks in the fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality (Pg. 9, lines. 12-19, Para. 37), wherein the first and second directionality differ (Pg. 9, lines. 12-19, Para. 37).
Swedberg and Miyake are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fastening hooks of Swedberg to have two regions containing different directionality of hooks as taught by Miyake so that “first region and the second region are less likely to be disjoined at one time even when forces acting in various directions are applied to the hook member of the flap part" (Page 10, lines 9-12, Para. 41).

In regards to claim 18, Swedberg further discloses an absorbent article wherein the secondary fastening component comprises a plurality of hooks (Para. 61).
Swedberg does not disclose an absorbent article wherein the hooks in the fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality, wherein the first and second directionality differ.
However, Miyake teaches an absorbent article wherein the hooks in the fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality (Pg. 9, lines. 12-19, Para. 37), wherein the first and second directionality differ (Pg. 9, lines. 12-19, Para. 37).
Swedberg and Miyake are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fastening hooks of Swedberg to have two regions containing different directionality of hooks as taught by Miyake so that “first region and the second region are less likely to be disjoined at one time even when forces acting in various directions are applied to the hook member of the flap part" (Page 10, lines 9-12, Para. 41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Reference Copending Application No. 16/685,230
Claims 1-7, 9, 11, 13-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser.
Claim 1 recites an “absorbent article comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet” (see lines 4-5 of claim 1 of the copending application), “a first waist region, a second waist region and a crotch region disposed between the first and second waist region” (see lines 1-3 of claim 1 of the copending application) and “a fastening system comprising a fastening component disposed on a garment-facing surface of the article” the copending application teaches a fastening system but does not explicitly claim it to be on a garment-facing side; however, the copending application depicts a fastening component 100 to be on the garment facing side in Fig. 2. The garment facing side is interpreted to be the side of the garment opposite to where the wearer would be during use facing away from the wearer. 
 In regards to claim 1’s recitation of “the fastening component comprises hooks integrally formed from a portion of the chassis”, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis. 
The instant application and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of the copending application to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).
Claim 2 recites “the absorbent article is selected from the group consisting of a feminine hygiene garments, diaper holders, absorbent inserts, pant-type diapers and incontinence briefs”. The copending application does not explicitly claim the group of absorbent articles but such group is disclosed in the specification (see line Pg. 1 lines 9-10 of the specifications of the copending application) and it would have been obvious to one of ordinary skill in the art to understand that all listed embodiments would be represented by the term absorbent articles.
Claim 3 recites “the fastening component is at least partially disposed in the crotch region”. The copending application does not explicitly claim a fastening component to be partially disposed in the crotch region but such is disclosed in figure 2 (ele. 112). 
Claim 4 recites “comprising a receiving component operatively engageable with the fastening component” (see line 6-9 of claim 1 of the copending application) and “wherein the fastening component is positioned a first longitudinal position and the receiving component is disposed at a second longitudinal position such that the article may be wrapped and secured in a longitudinal direction” (see line 6-9 of claim 1 of the copending application) while the copending application does not explicitly claim that the article may be wrapped around in a longitudinal direction, one of ordinary skill in the art would know that such configuration of fastening and receiving components would allow the article to do so.
Claim 5 recites “comprising a secondary fastening system, having a secondary fastening component disposed in one of the first or second waist region and a secondary receiving component disposed in another of the first or second waist region and operatively engageable with the secondary fastening component” (see line 6-9 of claim 1 of the copending application).
Claim 6 recites “the secondary fastening component” (see lines 10-11 of claim 1 of the copending application) “is integral with the chassis, an ear and/or a waist feature”. The copending application does not explicitly claim an integrally formed fastening component, however, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.
Claim 7 recites “the secondary receiving component” (see lines 10-11 of claim 1 of the copending application) “is integral with the chassis, an ear and/or a waist feature” The copending application does not explicitly claim an integrally formed receiving component, however, Bosser teaches the integral formation of hooks and also loop counterparts (Pg. 1, line 12) on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.
Claim 9 recites “secondary fastening system” (see lines 10-11 of claim 1 of the copending application) “comprising a secondary fastening component disposed on a wearer-facing side of the article”. The copending application teaches a fastening system but does not explicitly claim it to be on a garment-facing side; however, the copending application depicts a fastening component (100 on the left) to be on the wearer facing side in Fig. 2. The wearer facing side is interpreted to be the side of the garment facing where the wearer would be during use in the fastened configuration.
Claim 11 recites “at least some of the integrally formed hooks are disposed laterally outboard of the longitudinal axis”. The copending application does not explicitly claim integrally formed hooks or hooks to be disposed laterally outboard of the longitudinal axis. However, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). Further, the copending application discloses a fastening component 210 comprising hooks to be outboard of the longitudinal axis 90 in Figure 3.
Claim 13 recites “An absorbent article comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet” (see lines 1-3 of claim 1 of the copending application), “a first waist region, a second waist region and a crotch region disposed between the first and second waist region” (see lines 1-3 of claim 1 of the copending application), “a fastening system comprising a fastening component disposed on a wearer-facing surface of the article”, and “wherein the fastening component comprises hooks integrally formed from a portion of the chassis.”
The copending application claims a fastening system (see line 6 of claim 1 of the copending application) but does not explicitly claim it to be on a garment-facing side. However, the copending application depicts a fastening component (100 on the left) to be on the wearer facing side in Fig. 2. The wearer facing side is interpreted to be the side of the garment facing where the wearer would be during use in the fastened configuration.
The copending application also does not explicitly claim hooks that are integrally formed from a portion of the chassis. However, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis. 
The instant application and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of the copending application to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).
Claim 14 recites “comprising a receiving component operatively engageable with the fastening component” (see line 6-9 of claim 1 of the copending application) and “wherein the fastening component is positioned a first longitudinal position and the receiving component is disposed at a second longitudinal position such that the article may be wrapped and secured in a longitudinal direction” (see line 6-9 of claim 1 of the copending application) while the copending application does not explicitly claim that the article may be wrapped around in a longitudinal direction, one of ordinary skill in the art would know that such configuration of fastening and receiving components would allow the article to do so.
Claim 15 recites “comprising a secondary fastening system, having a secondary fastening component disposed in one of the first or second waist region and a secondary receiving component disposed in another of the first or second waist region and operatively engageable with the secondary fastening component” (see line 6-10 of claim 1 of the copending application).
Claim 16 recites “the secondary fastening component” (see lines 10-11 of claim 1 of the copending application) “is integral with the chassis, an ear and/or a waist feature” The copending application does not explicitly claim an integrally formed fastening component, however, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.
Claim 17 recites “the secondary receiving component” (see lines 10-11 of claim 1 of the copending application) “is integral with the chassis, an ear and/or a waist feature” The copending application does not explicitly claim an integrally formed receiving component, however, Bosser teaches the integral formation of hooks and also loop counterparts (Pg. 1, line 12) on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis.
Claim 19 recites “at least some of the integrally formed hooks are disposed laterally outboard of the longitudinal axis”. The copending application does not explicitly claim integrally formed hooks or hooks to be disposed laterally outboard of the longitudinal axis. However, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, also referred to as a retaining device (Pg. 12, Lines 36-40). Further, the copending application discloses a fastening component 210 comprising hooks to be outboard of the longitudinal axis 90 in Figure 3.
Claim 20 recites “the absorbent article is selected from the group consisting of a feminine hygiene garments, diaper holders, absorbent inserts, pant-type diapers and incontinence briefs”. The copending application does not explicitly claim the group of absorbent articles but such group is disclosed in the specification (see line Pg. 1 lines 9-10 of the specifications of the copending application) and it would have been obvious to one of ordinary skill in the art to understand that all listed embodiments would be represented by the term absorbent articles.
It is clear that all the elements of claims 1-7, 9, 11, 13-17 and 19-20 are either to be found in claim 1 of the copending application or merely adds an obvious feature absent from the copending application. The difference between the elements present in the pending application and that of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of claims 1-7, 9, and 11. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-7, 9, and 11 are anticipated by claim 1 of the copending application in view of Bosser, it is not patentably distinct from the copending application.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/685,230 in view of U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”) further in view of WIPO Patent Publication 2019/145647 to Bosser.
Claim 10 recites “at least one component having at least about 10% bio-based content”. The copending application does not explicitly claim at least one component to have at least about 10% bio-based content. However, Chester discloses an absorbent article having at least about 10% bio-based content (Para. 34).
The instant application and Chester are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of copending application to be at least 10% bio-based as taught by Chester as it would be “environmentally friendly and sustainable" (Para. 4)
Because it is clear that all the elements of claim 10 are either to be found in claim 1 of the copending application or merely add an obvious feature absent from the copending application, it is not patentably distinct from claim 1 of the copending application. The difference between the elements present in the pending application and that of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of claim 10. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 10 is anticipated by claim 1 of the copending application in view of Bosser, it is not patentably distinct from the copending application.
This is a provisional nonstatutory double patenting rejection.

Reference Copending Application No. 16/711,485
Claims 1, 3-7, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/711,485. In the copending application, claim 12 is dependent on claim 8. 
Claim 1 recites an “absorbent article comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet”, (see lines 2-3 of claim 8 of the copending application) “a first waist region, a second waist region and a crotch region disposed between the first and second waist region” (see lines 4-5 of claim 1 of the copending application), “a fastening system comprising a fastening component disposed on a garment-facing surface of the article” (see lines 5-8 of claim 12 of the copending application) and “wherein the fastening component comprises hooks integrally formed from a portion of the chassis” (see lines 6-8 of claim 8 of the copending application).
Claim 3 recites “the fastening component is at least partially disposed in the crotch region”. The copending application does not explicitly claim a fastening component to be partially disposed in the crotch region but such is disclosed in figure 2 (ele. 112). 
Claim 4 recites “comprising a receiving component operatively engageable with the fastening component” (see lines 6-9 of claim 1 of the copending application) and “wherein the fastening component is positioned a first longitudinal position and the receiving component is disposed at a second longitudinal position such that the article may be wrapped and secured in a longitudinal direction” (see lines 6-9 of claim 1 of the copending application) while the copending application does not explicitly claim that the article may be wrapped around in a longitudinal direction, one of ordinary skill in the art would know that such configuration of fastening and receiving components would allow the article to do so.
Claim 5 recites “comprising a secondary fastening system, having a secondary fastening component disposed in one of the first or second waist region” (see lines 4-8 of claim 8 of the copending application) and “a secondary receiving component disposed in another of the first or second waist region and operatively engageable with the secondary fastening component” (see lines 4-8 of claim 8 of the copending application).
Claim 6 recites “the secondary fastening component is integral with the chassis, an ear and/or a waist feature” (see lines 6-8 of claim 8 of the copending application).
Claim 7 recites “the secondary receiving component is integral with the chassis, an ear and/or a waist feature” (see lines 6-8 of claim 8 of the copending application).
Claim 11 recites “at least some of the integrally formed hooks are disposed laterally outboard of the longitudinal axis” The copending application does not explicitly claim hooks to be disposed laterally outboard of the longitudinal axis. However, the copending application discloses a fastening component 210 comprising hooks to be outboard of the longitudinal axis 90 in Figure 3.
It is clear that all the elements of claim 1 are either to be found in claim 1 of the copending application or merely adds an obvious feature absent from the copending application. Since claims 1, 3-7, and 11 are anticipated by claims 1 and 12 of the copending application they are not patentably distinct from claims 1 and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 12 of copending Application No. 16/711,485. In the copending application, claim 12 is dependent on claim 8 and claim 10 is dependent on claim 9 which is in turn dependent on claim 8.
Claim 8 recites “the secondary fastening component comprises a plurality of hooks” (see claim 9 of the copending application), “wherein the hooks in the fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality” (see claim 10 of the copending application), and “the first and second directionality differ” (see claim 10 of the copending application).
It is clear that all the elements of claim 8 are to be found in claims 1, 10, and 12 of the copending application (as claim 12 is dependent on claim 8 and claim 10 is dependent on claim 9 which is in turn dependent on claim 8). Since claim 8 is anticipated by claims 1, 10 and 12 of the copending application they are not patentably distinct from claims 1, 10 and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 12 of copending Application No. 16/685,230. In the copending application, claim 12 is dependent on claim 8 and claim 13 is dependent on claim 8.
Claim 10 recites “at least one component having at least about 10% bio-based content” (see claim 13 of the copending application).
It is clear that all the elements of claim 10 are to be found in claims 1, 13, and 12 of the copending application (as claim 12 is dependent on claim 8 and claim 13 is dependent on claim 8). Since claim 10 is anticipated by claims 2, 12, and 13 of the copending application they are not patentably distinct from claims 2, 12, and 13 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 9, 13-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12 of copending Application No. 16/711,485. In the copending application, claim 2 is dependent on claim 1 and claim 12 is dependent on claim 8. 
Claim 2 recites “the absorbent article is selected from the group consisting of a feminine hygiene garments, diaper holders, absorbent inserts, pant-type diapers and incontinence briefs” (see claim 2 of the copending application). 
Claim 9 recites “secondary fastening system comprising a secondary fastening component disposed on a wearer-facing side of the article” (see claim 2 of the copending application).
Claim 13 recites “An absorbent article comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet” (see lines 2-3 of claim 8 of the copending application), “a first waist region, a second waist region and a crotch region disposed between the first and second waist region” (see lines 4-5 of claim 1 of the copending application), “a fastening system comprising a fastening component disposed on a wearer-facing surface of the article” (see claim 2 of the copending application), and “wherein the fastening component comprises hooks integrally formed from a portion of the chassis” (see lines 6-8 of claim 8 of the copending application).
Claim 14 recites “comprising a receiving component operatively engageable with the fastening component” (see line 6-9 of claim 1 of the copending application) and “wherein the fastening component is positioned a first longitudinal position and the receiving component is disposed at a second longitudinal position such that the article may be wrapped and secured in a longitudinal direction” (see line 6-9 of claim 1 of the copending application) while the copending application does not explicitly claim that the article may be wrapped around in a longitudinal direction, one of ordinary skill in the art would know that such configuration of fastening and receiving components would allow the article to do so.
Claim 15 recites “comprising a secondary fastening system, having a secondary fastening component disposed in one of the first or second waist region and a secondary receiving component disposed in another of the first or second waist region and operatively engageable with the secondary fastening component” (see line 6-9 of claim 1 of the copending application).
Claim 16 recites “the secondary fastening component is integral with the chassis, an ear and/or a waist feature” (see lines 6-8 of claim 8 of the copending application).
Claim 17 recites “the secondary receiving component is integral with the chassis, an ear and/or a waist feature” (see lines 6-8 of claim 8 of the copending application).
Claim 19 recites “at least some of the integrally formed hooks” (see lines 6-8 of claim 8 of the copending application) and “hooks are disposed laterally outboard of the longitudinal axis”. The copending application does not explicitly claim hooks to be disposed laterally outboard of the longitudinal axis. However, the copending application discloses a fastening component 210 comprising hooks to be outboard of the longitudinal axis 90 in Figure 3.
Claim 20 recites “the absorbent article is selected from the group consisting of a feminine hygiene garments, diaper holders, absorbent inserts, pant-type diapers and incontinence briefs” (see claim 2 of the copending application).
It is clear that all the elements of claim 2, 9, 13-17, and 19-20 are either to be found in claims 2 and 12 of the copending application (as claim 2 is dependent on claim 1 and claim 12 is dependent on claim 8) or merely adds a feature not explicitly claimed by the copending application. Since claims 2, 9, 13-17, and 19-20 are anticipated by claims 2 and 12 of the copending application they are not patentably distinct from claims 2 and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10 and 12 of copending Application No. 16/711,485. In the copending application, claim 2 is dependent on claim 1, claim 12 is dependent on claim 8, and claim 10 is dependent on claim 9 which is in turn dependent on claim 8.
Claim 18 recites “wherein the secondary fastening component comprises a plurality of hooks” (see claim 9 of the copending application), “the hooks in the fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality” (see claim 10 of the copending application), “the first and second directionality differ” (see claim 10 of the copending application).
It is clear that all the elements of claim 18 is either to be found in claims 2, 10 or 12 of the copending application (as claim 2 is dependent on claim 1, claim 10 is dependent on claim 9 which is in turn dependent on claim 8, and claim 12 is dependent on claim 8) or merely adds a feature not explicitly claimed by the copending application. Since claim 18 is anticipated by claims 2, 10, and 12 of the copending application they are not patentably distinct from claims 2, 10, and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781